Dismissed and Opinion Filed July 14, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00237-CV

           IN THE INTEREST OF I.T.G.D., M.X.D., AND J.E.J.D., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-07413

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee and clerk’s record in this case are past due. By postcard dated March 2,

2016, we notified appellant the $205 filing fee was due. We directed appellant to remit the filing

fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal. By letter dated May 27, 2016, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide

written documentation he had been found entitled to proceed without payment of costs. We

cautioned appellant that failure to do so would result in the dismissal of this appeal without

further notice.   To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

160237F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF I.T.G.D., M.X.D.,               On Appeal from the 303rd Judicial District
AND J.E.J.D., CHILDREN                             Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-08-07413.
No. 05-16-00237-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Saskia Cornelia Davis recover her costs of this appeal
from appellant Malcolm Davis.


Judgment entered July 14, 2016.




                                             –3–